UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6312



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUIS RAUL DIAZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CR-00-113)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Raul Diaz, Appellant Pro Se. Sonya LeGene Sacks, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Raul Diaz appeals from the district court’s orders

denying his motion for an evidentiary hearing, on the grounds that

the Government should have filed a motion for the reduction of his

sentence under Fed. R. Crim. P. 35(b), and denying his motion to

reconsider.   We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.     See United States v. Diaz,

No. CR-00-113 (E.D. Va. filed Dec. 7, 2002 & entered Dec. 10, 2001;

filed Dec. 20, 2000 & entered Dec. 21, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2